COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Detective George Schilter and Shriners Hospitals for Children v.
                         Cadence Bank, N.A.,

Appellate case number:   01-22-00317-CV

Trial court case number: 442,669

Trial court:             Probate Court No 3 of Harris County

        On June 23, 2022, this Court granted Appellant Shriners Hospitals for Children’s
unopposed Motion to Extend Time to Mediate and unopposed Motion to Extend Time to Abate
Appeal Pending Mediation, or Alternatively, Motion to Extend Time to File Brief. The order
required the parties to submit a status report to the Court within 10 days of the completion of
their July 20, 2022 mediation. To date, no status report has been submitted to the Court.
        The parties are ORDERED to submit a status report regarding the result of their
mediation by August 26, 2022. If the parties do not file a status report by that date, the Court
will assume the case was not resolved at mediation and will, therefore, lift the abatement and
reinstate the case on its active docket.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: August 16, 2022